Gray, C. J.
At common law, a husband could not contract with his wife; her money, not held to her separate use, coming into his possession, was his property; and his promise to repay such money to her could not be enforced, either at law or in equity. Alexander v. Crittenden, 4 Allen, 342. Turner v. Nye, 7 Allen, 176. Phillips v. Frye, 14 Allen, 36. Degnan v. Farr, 126 Mass. 297, 299. The statutes of this Commonwealth, enlarging the capacity of a married woman to hold and deal with property, have not enlarged the husband’s capacity to contract with her, and have not, therefore, enabled him to make a contract with her which is binding at law. Sts. 1855, c. 304; 1857, c. 249. Gen. Sts. c. 108. Lord v. Parker, 3 Allen, 127. Edwards v. Stevens, 3 Allen, 315. Bassett v. Bassett, 112 Mass. 99.
The question whether a loan by the wife to the husband of money which is her separate property, upon his promise to repay it, creates an equity in her favor, which a court of chancery will enforce, has not been determined in this Commonwealth. Snow v. Paine, 114 Mass. 520, 527. Brown v. Wood, 121 Mass. 137, 139. But it has generally, if not uniformly, been decided in the affirmative by other courts. Towers v. Hagner, 3 Whart. 48. Johnston v. Johnston, 1 Grant, (Penn.) 468. Kutz's Appeal, 40 Penn. St. 90. Grabill v. Moyer, 45 Penn. St. 530. Babcock v. Eckler, 24 N. Y. 623. Savage v. O'Neil, 44 N. Y. 298. Steadman v. Wilbur, 7 R. I. 481. In re Blandin, 1 Lowell, 543. And while there is nothing in our statutes concerning *410married wuinen to enlarge the capacity of the husband and wife to contract with each other, there is nothing to restrict their powers in this respect, or to impair the effect which courts of equity upon general principles accord to such contracts.
The jury in this case having found that the money delivered by the wife to the husband was by way of loan, and not of gift, and that his subsequent conveyance of land through a third person to her in repayment of that loan was not made with the purpose of hindering, delaying or defrauding creditors, that conveyance to satisfy his equitable obligation to his wife was not a voluntary conveyance, and was valid against his creditors. Bullard v. Briggs, 7 Pick. 533. Forbush v. Willard, 16 Pick. 42. Stetson v. O' Sullivan, 8 Allen, 321. Bancroft v. Curtis, 108 Mass. 47. French v. Motley, 63 Maine, 326. Grabill v. Moyer, Babcock v. Eckler, Savage v. O'Neil, and Steadman v. Wilbur, above cited.

Judgment on the verdict.